                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION
 ERIC JONES,                    )
                                )
                   Plaintiff,   )
                                )
               v.               )   Case No. 5:19-06127-CV-RK
                                )
 HEARTLAND COCA-COLA BOTTLING   )
 COMPANY, LLC,                  )
                                )
                   Defendant.   )
         ORDER DENYING BIFURCATION OF CLASS DISCOVERY
        Before the Court are the parties’ responses to this Court’s Order directing briefing about
whether to bifurcate class discovery from merits discovery in this action under the Fair Credit
Reporting Act (“FCRA”). (Doc. 10; Doc. 12.) Plaintiff argues that “a single-phase discovery plan
is the most efficient means to proceed” because bifurcation would “only incentivize[] conflict and
needlessly increase[] the cost of litigation.”       Defendant argues that bifurcation “would be
proportional to the claims in this case and appropriately increase judicial efficiency.” The Court
agrees with Plaintiff.
        Under Rule 23 of the Federal Rules of Civil Procedure, the Court must decide whether to
certify a class “[a]t an early practicable time after a person sues or is sued as a class representative.”
Fed. R. Civ. P. 23(c)(1)(A). “[S]ometimes it may be necessary for the [C]ourt to probe behind the
pleadings before coming to rest on the certification question.” Wal-Mart Stores, Inc. v. Dukes,
564 U.S. 338, 350 (2011) (quotation marks and citation marks omitted). Class certification
requires a “rigorous analysis,” which frequently “entail[s] some overlap with the merits of the
plaintiff’s underlying claim.” Id. at 350-51 (quotation marks omitted). On the other hand,
“discovery relevant only to the merits may delay the certification decision and ultimately prove
unnecessary.” Glass v. S & M Nutec, LLC, No. 06-0853-CV-W-GAF, 2007 WL 9718128, at *1
(W.D. Mo. Feb. 23, 2007).
        Here, the Court agrees with Plaintiff that a single-phase discovery plan is the appropriate
approach in this case. From a judicial economy standpoint, bifurcation is likely to create litigation
in this case over an artificial distinction between “class” and “merits” discovery. See Advisory
Committee Notes on 2003 Amendment to Rule 23 (“Active judicial supervision may be required
to achieve the most effective balance that expedites an informed certification determination
without forcing an artificial and ultimately wasteful division between ‘certification discovery’ and
‘merits discovery.’”). The parties have already reached an impasse on this issue. Specifically,
Defendant has refused to produce documents that it “used to disclose to the Plaintiff that a
consumer report would be procured for employment purposes” and documents “in which the
Defendant received authorization from the Plaintiff to obtain a consumer report for employment
purposes,” on the ground that these documents go only to the merits. However, these documents
may also reveal information about Defendant’s FCRA policies and practices, which would go to
class certification. Furthermore, although policing this type of dispute might be necessary in some
cases, and “[w]hile there is little doubt that bifurcated discovery may increase efficiency in a
complex case,” In re Zurn Pex Plumbing Prods. Liab. Litig., 644 F.3d 604, 612-13 (8th Cir. 2011),
the Court is not persuaded that this case is sufficiently complex to require bifurcation.
       Defendant also argues that allowing merits discovery at this stage would be
disproportionate to the needs of the case because Plaintiff was likely the only person in the
proposed class who did not receive an appropriate FCRA notice. In support of this assertion,
Defendant has submitted an affidavit stating that Plaintiff and all other potential plaintiffs were
mailed appropriate FCRA disclosures in accordance with Defendant’s standard operating
procedures. However, Plaintiff is still entitled to discovery to contest Defendant’s position. As
discussed above, at least some class discovery is likely to be enmeshed with the merits. While
there may be some areas of inquiry that go only to the merits, Defendant has failed to demonstrate
disproportionality. The fact that Defendant believes no other class members exist is insufficient
to show that allowing merits discovery at this stage is disproportionate to the needs of this case.
       Accordingly, after careful consideration, bifurcation of discovery is DENIED.                  A
scheduling order will follow.
       IT IS SO ORDERED.
                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

DATED: January 8, 2020




                                                 2
